        Case 1:19-cv-09172-RA Document 96 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REFAEL KLEIN,

                        Plaintiff,            Civil Action No.: 19-CV-9172
            -against-

STACEY R. B. AICHER,

                        Defendant.
__________________________________________


     MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S MOTION
  FOR CONTEMPT, TO COMPEL PAYMENT AND/OR FOR FURTHER SANCTIONS




                                              KERR LLP
                                              40 Wall Street, 29 Floor
                                              New York, New York 10005
                                              Tel: (212) 423-0305
                                              Attorneys for Plaintiff Refael Klein
           Case 1:19-cv-09172-RA Document 96 Filed 11/04/20 Page 2 of 3




       Plaintiff Refael Klein (“Plaintiff”) respectfully submits this memorandum of law in

opposition to Defendant Stacey R. B. Aicher’s (“Defendant”) motion for contempt, to compel

payment and/or for further sanctions [Dkt. 90 & 90-1]. Accompanying this memorandum is the

Declaration of Refael Klein (“Klein Declaration”) and Declaration of William B. Kerr.

                                          ARGUMENT

       The Klein Declaration demonstrates that Plaintiff does not have the financial ability to pay

the Court’s sanction award of $74,160.

       A party may not be held in contempt unless “the order violated by the contemnor is ‘clear

and unambiguous,’ the proof of non-compliance is ‘clear and convincing,’ and the contemnor was

not reasonably diligent in attempting to comply.” E.E.O.C. v. Local 638, 81 F.3d 1162, 1171 (2d

Cir. 1996) citing United States v. Local 1804–1, Int'l Longshoremen's Ass'n, 44 F.3d 1091, 1096

(2d Cir.1995).

       “A civil contempt order is designed to be coercive rather than punitive.” Huber v. Marine

Midland Bank, 51 F.3d 5, 10 (2d Cir. 1995). Accordingly, “a party’s complete inability, due to

poverty or insolvency, to comply with an order to pay court-imposed monetary sanctions is a

defense to a charge of civil contempt. See id citing Hicks v. Feiock, 485 U.S. 624, 638 n. 9, 108

S.Ct. 1423, 1433 n. 9, 99 L.Ed.2d 721 (1988) (citations omitted).

       Plaintiff states under penalty of perjury that he does not have the ability to pay the Court’s

sanction award. See generally Klein Decl. Specifically, he states that he is retired and does not

receive any income other than Social Security benefits. See Klein Decl. ¶ 7 & 8. Plaintiff further

states that he is dependent upon another family member for his livelihood. See id. at ¶ 8. Finally,

Plaintiff states that he does not qualify for a bank loan and cannot obtain a loan from friends or

family. See id.at ¶ 15.



                                                 2
           Case 1:19-cv-09172-RA Document 96 Filed 11/04/20 Page 3 of 3




       Conclusory statements are inadequate to carry this burden. Id. citing Donovan v. Sovereign

Security, Ltd., 726 F.2d 55, 59 (2d Cir. 1984). However, Plaintiff does not offer merely conclusory

denials, but details specifics as to his income and assets and offers to testify and/or to be made

available for deposition on this matter (id. at ¶ 19).

                                           CONCLUSION

       Based upon the foregoing, Defendant’s motion for contempt, to compel payment and/or

for further sanctions should be denied.

Dated: New York, New York
       November 4, 2020


                                                         Respectfully Submitted,

                                                         KERR, LLP



                                                         William B. Kerr
                                                         40 Wall Street, 29th Floor
                                                         New York, New York 10005
                                                         (212) 423-0305
                                                         wkerr@kerrllp.com
                                                         Counsel for Plaintiff Refael Klein




                                                   3
